The Honorable Mark Stodola Prosecuting Attorney Sixth Judicial District 122 South Broadway Little Rock, Arkansas 72201
Dear Mr. Stodola:
This is in response to your request for an opinion on whether a person who is certified as a "reserve officer" or "specialized deputy" is a "certified law enforcement officer" for purposes of A.C.A. § 5-73-120(c)(7) (Supp. 1995). Your request indicates that the individuals at issue are appointed by county sheriffs, work as detention officers in jail facilities, and are "auxiliary law enforcement officers" as defined in A.C.A. § 12-9-301(2) (Repl. 1995).
Arkansas Code Annotated § 5-73-120 defines and provides penalties for the offense of carrying a weapon. Subsection (c)(7) provides a defense to prosecution if the person, at the time of carrying a weapon, is a "certified law enforcement officer."
In my opinion, this defense is not available to auxiliary law enforcement officers because, by statute, the term "auxiliary law enforcement officer" is not to be interpreted to mean "certified law enforcement officer." Arkansas Code Annotated § 12-9-303(d) (Repl. 1995) provides:
  Nothing in this subchapter shall be construed as defining an auxiliary law enforcement officer as a full-time certified law enforcement officer, a part-time certified law enforcement officer, or a specialized certified officer as defined by §§ 12-9-101,  12-9-102, 12-9-104—12-9-109, 12-9-110 [repealed], 12-9-111
[repealed] and the [Arkansas Commission on Law Enforcement Standards and Training].
Because the term "certified law enforcement officer" is not defined for purposes of A.C.A. § 5-73-120, it would appear to be appropriate to refer to the Code sections cited in A.C.A. § 12-9-303(d), which address law enforcement standards and training generally, to determine the meaning of the phrase for purposes of A.C.A. § 5-73-120. Because A.C.A. § 12-9-303(d) provides that auxiliary law enforcement officers shall not be deemed to be certified law enforcement officers as addressed by those Code sections, it follows that such officers are not certified law enforcement officers within the meaning of that term as used in A.C.A. § 5-73-120(c)(7).1
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh
1 You have not asked, and I express no opinion with respect thereto, but it appears that the auxiliary law enforcement officers at issue may enjoy a limited defense to prosecution under A.C.A. § 5-73-120 under subsection (c)(2), which applies if the person is "a law enforcement officer, prison guard, or member of the armed forces, acting in the course and scope of his official duties".